DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 01/25/2022. The amendments filed on 01/25/2022 have been entered. Accordingly Claims 2-7, 10-13 and 16-19 are pending. Claims 1, 8-9 and 14-15 are cancelled.  The previous rejections of claims 2-7, 10-13 and 16-19 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 01/25/2022.
Claim Objections
Claim 12 is objected to because of the following informalities: “…comprises connecting a f connecting…” should be “…comprises connecting the…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et. al. (U.S. 20060270934, November 30, 2006)(hereinafter, “Savord”) in view of Bharat et. al. (U.S. 20150182144, EFD July 22, 2013)(hereinafter, “Bharat”).
Regarding Claim 16, Savord teaches: Method comprising the steps of:  5receiving, from a first non-invasive ultrasound probe, first ultrasound data having a first field of view (Figs.1-2 and 4, element 10, probe, [0022-0023]; “…On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]);
receiving, from a second invasive ultrasound probe, second ultrasound data having a second field of view which is different from the first field of view (Figs.1-2 and 4, element 30, invasive device, [0023-0024]; “…FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]; “The invasive procedure may be assisted by monitoring the procedure simply by visualizing the site of the procedure, the wall of the left ventricle in the foregoing example, by use of the three dimensional ultrasound system. As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure. It is necessary to see a large field of view in order to provide gross navigation with enough detailed resolution to guide the intervention within the vicinity of the invasive device.” [0025]);
with regards to limitation: receiving, from a common tracking sensor, tracking data comprising a position and orientation of the first non-10invasive ultrasound probe and a position and orientation of the second invasive ultrasound probe, Savord teaches: (“This embodiment differs from that of FIG. 1 in that there is a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]);
and registering the second field of view into the first field of view based on the tracking data (“In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Savord does not explicitly teach a common tracking sensor.
Bharat in the field of shape sensing systems teaches: “In block 408, position information of the imaging devices of the shape sensing enabled device is determined based on spatial relationships between the fibers and the one or more imaging devices. Initially, prior to the disposition of the shape sensing enabled device within the structure, a transformation between the fibers and imaging devices of the shape sensing enabled device is determined. The transformation represents spatial relationships between the fibers and the imaging devices. In one embodiment, in block 410, spatial relationships are defined between each fiber and one or more points (e.g., center) each representing the one or more imaging devices of the shape sensing enabled device.” [0041]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Savord a common tracking sensor as taught in Bharat to provide positional information of the probes (Bharat, [0012]).
Regarding Claim 17, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first ultrasound data is acquired simultaneously with the second ultrasound data (“The operator can maneuver and reposition the probe 10 to constantly keep the interventional device 30 within the probe's volumetric field of view. Since in the preferred embodiment the probe 10 has a two dimensional array which rapidly transmits and receives electronically steered beams, rather than a mechanically swept transducer, real time three dimensional ultrasonic imaging can be performed and the interventional device and its procedure observed continuously and precisely in three dimensions.” [0025]).
Regarding Claim 18, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first non-invasive ultrasound probe has a resolution and wherein the second invasive ultrasound probe has a resolution, the resolution of the second invasive ultrasound probe being higher than the resolution of the first non-invasive ultrasound probe (“This information is communicated to the ultrasound acquisition subsystem 12, when then transmits a greater beam density in the volumetric region 122 surrounding the interventional device 30. In the remainder of the volumetric field of view 120 more widely spaced transmit beams are employed. The space between the widely spaced transmit beams may be filled in by interpolating synthetic echo signals if desired. By this technique the volumetric region 122 surrounding the interventional probe will be shown with higher definition and resolution, enabling the physician to accurately guide and use the device at the site of the procedure. The remaining volumetric space will be shown with less definition but sufficient to orient the interventional device and procedure in the surrounding tissue. The beam density within the volumetric region of the interventional device can be uniformly high with the surrounding space scanned with uniformly lesser beam density. Alternatively, the highest beam density can be employed in the vicinity of the device sensor 32, with the beam density declining with greater distances from the interventional device. By continuously tracking the location of the interventional device 30 the volumetric region 122 is constantly redefined as needed to spatially correspond to the location of the interventional device 30.” [0037]).
Regarding Claim 2, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first field of view is larger than the second field of view (Figs.1-2 and 4, element 30, invasive device, [0023-0024]; “…FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]; “The invasive procedure may be assisted by monitoring the procedure simply by visualizing the site of the procedure, the wall of the left ventricle in the foregoing example, by use of the three dimensional ultrasound system. As the interventional device 30 is manipulated within the body the three dimensional environment in which the device is operated can be visualized in three dimensions, enabling the operator to anticipate turns and bends of orifices and vessels in the body and to precisely place the working tip of the interventional device at the desired site of the procedure. It is necessary to see a large field of view in order to provide gross navigation with enough detailed resolution to guide the intervention within the vicinity of the invasive device.” [0025]. Examiner notes from the figures the view of the catheter is of the left ventricle wall  (i.e. second field of view) while the field view of the probe (i.e. first field of view is all of element 120 in the figures, which is larger, thus meeting the claim limitations.).
Regarding Claim 3, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the first non-invasive ultrasound probe is a transthoracic echocardiography probe (“FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10.” [0028]).
Regarding Claim 4, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the second invasive ultrasound probe is a transesophageal echocardiography probe or an intracardiac echocardiography probe (“In this drawing the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body.” [0023]; “FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100.” [0024]; “It will also be appreciated that probes other than transthoracic probes may be used for three dimensional scanning such as transesophageal probes, intracavity probes such as vaginal or rectal probes, and intervascular probes such as catheter-mounted transducer probes.” [0029]).
Regarding Claim 5, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein each of the first ultrasound data and the second ultrasound data are 3D ultrasound data (“Referring first to FIG. 1, the use of three dimensional ultrasonic imaging to guide or monitor an invasive instrument and procedure is shown in partial block diagram form. On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]; “In the embodiment of FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]).
Regarding Claim 6, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the method further generating an ultrasound image in which a first image having the first field of view and being produced based on the first ultrasound data is overlaid with a second image having the second field of view and being produced based on the second ultrasound data (“FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the interventional device such as location or image data. In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045];“The 3D ultrasonic image data acquired by the probe 10 and the ultrasound acquisition subsystem 12, and the interventional data acquired by the intervention subsystem, and the location data of the probe 10, the interventional device 30, or both, are then processed to form a consolidated 3D ultrasound image by the 3D image processor 14. The 3D image containing interventional device and/or procedure information is then displayed on the display 18. The entire imaging and interventional system is controlled by a user control panel 29.” [0051]).
Regarding Claim 10, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord further teaches: wherein the method further comprises releasably connecting each of the first non-invasive ultrasound probe and the second invasive ultrasound probe to a terminal (“…a signal path 42 connects the ultrasound acquisition subsystem 12 of the ultrasound system and the device position measurement subsystem 24 of the interventional device system to allow synchronization of the imaging system and the interventional device.” [0026]; “…a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]).
Regarding Claims 11 and 12, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord teaches a connection between the first non-invasive ultrasound probe with the second invasive ultrasound probe (“This embodiment differs from that of FIG. 1 in that there is a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]).
Savord does not teach: wherein the common tracking sensor comprises a fiber optic shape sensor, connecting the first non-invasive ultrasound probe with the second invasive ultrasound probe via an optical fiber of the fiber optic shape sensor.
Bharat in the field of shape sensing systems teaches: “A shape sensing system includes module 132 and shape sensing device 118 mounted on or integrated into the probe 120. The shape sensing system includes an optical interrogator 112 that provides selected signals and receives optical responses. An optical source 114 may be provided as part of the interrogator 112 or as a separate unit for providing light signals to the shape sensing device 118. Shape sensing device 118 includes one or more optical fibers 122 which may be coupled to the device 120 in a set pattern or patterns. The fibers 122 may be coupled to the workstation 102 through cabling 126. The cabling may include fiber optics, electrical connections, other instrumentation, etc. as needed.” [0023]; “Shape sensing 118 with fibers 122 may be implemented using any mechanism of optical fiber transmission/reflection. For example, shape sensing 118 with fibers 122 may be implemented using one or more of: wavelength-division multiplexed distributed sensing, time-wavelength-division multiplexed distributed sensing, interferometric detection, amplitude-based inherent scattering, etc. Preferably, shape sensing 118 with fibers 122 is based on the fiber optic Bragg grating (FBG) principle; however, other approaches are also contemplated, such as, e.g., Rayleigh scattering, Raman scattering or Brillouin scattering. FBG is a short segment of optical fiber that reflects particular wavelengths of light and transmits all others. This is achieved by adding a periodic variation of the refractive index in the fiber core, which generates a wavelength-specific dielectric mirror. A fiber Bragg grating can therefore be used as an inline optical filter to block certain wavelengths, or as a wavelength-specific reflector.” [0027].
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Savord a common tracking sensor to connect the first non-invasive ultrasound probe with the second invasive device via an optical fiber of the fiber optic shape sensor as taught in Bharat to allow for capabilities such as spatial compounding, multi-transducer imaging and permit high spatiotemporal resolution tracking of transducer(s).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Bharat and Ralovivh et. al. (U.S. 20160287214, October 6, 2016)(hereinafter, “Ralovich”).
Regarding Claim 7, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
Savord does not explicitly teach: wherein the method further comprises enabling a user of the ultrasound system to adapt a transparency of the second image.
Ralovich in the field of ultrasound imaging teaches: “…the volume of interest and volume may be rendered and displayed separately. Two different images are displayed adjacent to each other. In another embodiment, the volume of interest is rendered and a resulting image is overlaid on a rendering from the volume. The same viewing perspective, but different rendering (e.g., transfer function, type of rendering, color mapping, transparency, or shading) is used for both renderings. The anatomy may be specially marked in the display through luminosity, color, graphic frames, or other visible indicators. In yet another embodiment, the volume of interest data is processed differently, such as by a different transfer function, but then combined with the volume data. The resulting blended data is rendered as an image. Samples from the volume of interest and the other parts are temporally and spatially blended so that the image represents the entire volume.” [0073].
Since Savord has the system capabilities, it would be obvious to one of ordinary sill in the art before the effective filing date of the invention to incorporate into Savord a transparency unit which enables a user of the ultrasound system to adapt a transparency of an image as taught in Ralovich “…for diagnosis and/or treatment guidance. Enhanced imaging of valves may assist in interventional cardiology and structural heart diseases.” (Ralovich, [0077]).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Bharat and Chan (U.S. 20130131499)(hereinafter, “Chan”).
	
	Regarding Claim 13, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
	Savord does not explicitly teach: wherein the common tracking sensor comprises an electromagnetic localization sensor. 
Bharat in the field of shape sensing systems teaches: “In block 408, position information of the imaging devices of the shape sensing enabled device is determined based on spatial relationships between the fibers and the one or more imaging devices. Initially, prior to the disposition of the shape sensing enabled device within the structure, a transformation between the fibers and imaging devices of the shape sensing enabled device is determined. The transformation represents spatial relationships between the fibers and the imaging devices. In one embodiment, in block 410, spatial relationships are defined between each fiber and one or more points (e.g., center) each representing the one or more imaging devices of the shape sensing enabled device.” [0041]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Savord a common tracking sensor as taught in Bharat to provide positional information of the probes (Bharat, [0012]).
	Bharat is silent with regards to the common tracking sensor being an electromagnetic localization sensor. 
	Chan in the field of ultrasound positioning systems teaches: “…wherein the at least one other position sensing device (282) includes one of another optical fiber with optical sensors and an electromagnetic sensor.” (claim 12).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Savord and Bharat common tracking sensor to comprise an electromagnetic sensor as taught in Chan to visualize and localize the instrument as it’s navigated through various the various fields of views and/or structures. 
Regarding Claim 19, the combination of references Savord and Bharat substantially teach the claim limitations as noted above.
With regards to limitation: A non-transitory computer readable storage medium comprising a computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 16 when said computer program is 25carried out on a computer , the combination of Savord and Abraham teach the method step limitations in claim 16 which apply to claim 19, which are carried out on processor(s) as taught in Savord: “FIG. 4 illustrates another embodiment of the present invention. This embodiment differs from that of FIG. 1 in that there is a connection 46 from the probe 10 to the device position measurement subsystem 24 of the interventional device system. In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]; “The location of the interventional device may also be detected if desired by signal and/or image processing techniques in the ultrasound system.” [0036]; “The 3D ultrasonic image data acquired by the probe 10 and the ultrasound acquisition subsystem 12, and the interventional data acquired by the intervention subsystem, and the location data of the probe 10, the interventional device 30, or both, are then processed to form a consolidated 3D ultrasound image by the 3D image processor 14.” [0051].
	Savord is silent with regards to: A non-transitory computer readable storage medium.
	Chan in the field of ultrasound positioning systems teaches: “…a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that may include, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W) and DVD.” [0028].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Savord to include a non-transitory computer readable storage medium as taught in Chan to “…store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.” (Chan, [0028].
Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tahmasebi et. al. (U.S 20160324584, EFD December 26, 2014) multi-device ultrasound based navigation system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/Examiner, Art Unit 3793    

/JONATHAN CWERN/Primary Examiner, Art Unit 3793